Citation Nr: 0926126	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-13 341	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke , 
Virginia
 
 
THE ISSUES
 
1.  Entitlement to service connection for a bilateral foot 
disability, to include degenerative joint disease, advanced 
pes planus, and hallux valgus with bunion formation, 
secondary to right knee instability, status post meniscectomy 
with degenerative joint disease.
 
2.  Entitlement to service connection for a bilateral ankle 
disability secondary to right knee instability, status post 
meniscectomy with degenerative joint disease.
 
3.  What evaluation is warranted for lumbar degenerative disc 
disease since September 3, 2003?
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
A. P. Simpson, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1974 to 
April 1978.
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2005 rating decision of the Roanoke , 
Virginia , Department of Veterans Affairs (VA) Regional 
Office (RO).
 
The issues of entitlement to service connection for a 
bilateral ankle disability secondary to right knee 
instability, status post meniscectomy with degenerative joint 
disease; and what evaluation is warranted for lumbar 
degenerative disc disease since September 3, 2003 are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington , DC.
 
 
FINDING OF FACT
 
There is no competent evidence of a nexus between a bilateral 
foot disability, to include degenerative joint disease, 
advanced pes planus, and hallux valgus with bunion formation, 
and secondary to right knee instability, status post 
meniscectomy with degenerative joint disease.
 
 
CONCLUSION OF LAW
 
A bilateral foot disability, to include degenerative joint 
disease, advanced pes planus, and hallux valgus with bunion 
formation, is not proximately due to, the result of, or 
aggravated by right knee instability, status post 
meniscectomy with degenerative joint disease.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in October 2003 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, 
notice of what part VA will attempt to obtain.  VA did fail 
to inform the Veteran of how disability evaluations and 
effective dates are assigned.  The record, however, shows 
that any prejudice that failure caused was harmless, as the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a bilateral foot disability, and 
thus any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  
 
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim.  VA obtained VA medical records and private medical 
records identified by the Veteran.  It also obtained the 
records relied upon by the Social Security Administration in 
awarding the Veteran disability benefits.  Lastly, VA 
provided the Veteran with an examination in connection with 
this claim.  
 
Additional VA treatment records were received following the 
issuance of the September 2007 statement of the case.  In a 
May 2009 Informal Hearing Presentation, the Veteran's 
representative waived initial consideration of that evidence 
by the RO.  Thus, the Board may consider the evidence in the 
first instance.  38 C.F.R. § 20.1304(c) (2008).
 
The Veteran has been afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is not a 
scintilla of evidence that any VA error in assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Hence, the case is ready for adjudication.  
 
Analysis
 
The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, Social Security 
Administration records, and private medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).
 
A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be 
established for a nonservice-connected disability which is 
aggravated by a service connected disability. In such an 
instance, the veteran may be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).
 
After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a bilateral foot 
disorder, to include degenerative joint disease, advanced pes 
planus, and hallux valgus with bunion formation.  The Veteran 
alleges that he has developed a bilateral foot disability due 
to right knee instability, status post meniscectomy with 
degenerative joint disease.  However, there is no competent 
evidence to substantiate that allegation.  In fact, there is 
evidence against any relationship between the feet and the 
service-connected disability.  In a November 2004 VA 
examination report, the examiner indicated he had reviewed 
the record and reported the Veteran's medical history in 
detail.  He physically examined the Veteran and concluded 
that it was more likely than not that the bilateral foot 
disorder was not due to or secondary to his service-connected 
right knee disability.  When addressing whether the bilateral 
foot disability could have been aggravated by the service-
connected right knee disability, he specifically found the 
foot was not aggravated by the right knee disability  There 
is no competent evidence to refute this medical opinion.  
 
The Board notes that the Veteran submitted two medical 
opinions from Dr. Litz and Dr. Carpio, wherein both 
attributed back and ankle problems to the service-connected 
right knee disability.  However, neither opinion addressed a 
relationship between a bilateral foot disability and the 
service-connected right knee disability.  
 
While the Veteran is competent to assert that he has foot 
pain, he is not competent to allege that any current foot 
disorder is caused or aggravated by his service-connected 
right knee disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).
 
In light of the evidence preponderating against the claim of 
entitlement to service connection for a bilateral foot 
disability, secondary to right knee instability, status post 
meniscectomy with degenerative joint disease, the benefit of 
the doubt doctrine is not applicable, and service connection 
cannot be granted.  38 U.S.C.A. § 5107(b).  Accordingly, the 
claim is denied.
 

ORDER
 
Service connection for a bilateral foot disability, to 
include degenerative joint disease, advanced pes planus, and 
hallux valgus with bunion formation, secondary to right knee 
instability, status post meniscectomy with degenerative joint 
disease, is denied.
 
REMAND
 
The RO had scheduled the Veteran to undergo an examination in 
connection with the service-connected degenerative disc 
disease of the lumbar spine in August 2007.  He failed to 
appear for the examination.  In a May 2009 statement from the 
Veteran, he stated his automobile had broken down and that he 
had contacted the VA facility to request that the examination 
be rescheduled.  He stated he was willing to appear for an 
examination.  While there is no evidence that he contacted 
the VA facility and requested that his examination be 
rescheduled, he has expressed a willingness to be examined, 
and the Board finds that in order to fully evaluate the 
service-connected disability, an examination is necessary.  
Hence, an examination will be scheduled.
 
The Veteran claims he has developed bilateral ankle 
disabilities due to the service-connected right knee 
disability.  However, there is evidence in the claims file 
that he has ankle pain due to his service connected lumbar 
degenerative disc disease.  While an examination was provided 
in connection with his claim for service connection, the 
examiner did not address the possibility that lumbar 
degenerative disc disease was causing or aggravating any 
ankle disorder.  The Board finds that a new examination is 
necessary to make a decision on this claim.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The Veteran should be scheduled for 
orthopedic and neurologic examinations, to 
be performed by physicians, in order to 
determine the severity and all 
manifestations of his lumbar degenerative 
disc disease, and to determine if there is 
a distinct bilateral ankle disability.  
The claims folders must be available to 
the examiners prior to entry of any 
opinions.  All indicated tests and studies 
should be completed and all clinical 
orthopedic and/or neurologic findings 
reported in detail.  Based on a review of 
the claims files, and the examination 
findings, the examiners are to address the 
following.
 
       (i) Describe in detail all 
orthopedic manifestations of any lumbar 
degenerative disc disease.  Specify in 
degrees the range of lumbar motion, 
including whether there is any additional 
loss of motion due to pain, weakened 
movement, excess fatigability, and/or 
incoordination due to the degenerative 
disc disease.  This determination should 
be expressed in terms of degrees of 
additional limited  motion.
 
       (ii) Describe all neurologic 
manifestations associated with lumbar 
degenerative disc disease, including any 
lumbar radicular pain to the lower 
extremities, to specifically include to 
the ankles.  
 
       (iii) Each examiner must address 
whether the Veteran has a distinct ankle 
disability that is, at least as likely as 
not, caused or aggravated by his right 
knee disability.  Aggravation is defined 
as a permanent worsening of the underlying 
condition versus a temporary flare-up of 
symptoms.  If any diagnosed ankle 
disability is caused by lumbar 
radiculopathy that fact must be so stated 
and explained.
 
A complete rationale must be provided for 
any opinion  offered, to include the 
orthopedic examiner conferring with the 
neurologic examiner in addressing whether 
the Veteran has a distinct bilateral ankle 
disability apart from symptoms associated 
with lumbar degenerative disc disease.  
 
2.  The Veteran should be advised in 
writing that it is his responsibility to 
report for VA examinations, to cooperate  
with the development of his claim, and 
that the consequences for failure to 
report for a VA examination without good 
cause include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event  that the Veteran does not report 
for any ordered examination, documentation 
must be obtained that shows that notice 
scheduling the examination was sent to his 
last known address prior to the date of 
the examination.  It should also be 
indicated  whether any notice that was 
sent was returned as undeliverable.
 
3.  After the foregoing, the RO/AMC should 
readjudicate the claims of entitlement to 
service connection for a bilateral ankle 
disability secondary to right knee 
instability, status post meniscectomy with 
degenerative joint disease; and what 
evaluation is warranted for lumbar 
degenerative disc disease ?  If any 
determination is adverse to the Veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond. 
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 

________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


